DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 16-21 in the reply filed on January 11, 2022 is acknowledged.  The traversal is on the ground(s) that searching all the inventions would not pose an undue burden to the Examiner.  This is not found persuasive because the instant application contains five different inventions.  In searching all of the instant claims, the Examiner will have to find prior art for an indicator system, a method for optically indicating curing progress, a method of utilizing an indicator dye, a kit of parts, and a method for increasing cycle frequency between a coating step and a downstream step.  The Examiner contends that both the number of inventions presented in the application, and the apparent differences between those inventions present a clear search burden, thus Applicant’s traversal of the restriction is not persuasive. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morris (US 2015/0140338).
For claims 16 and 20-21, Morris teaches indicator coatings for metal surfaces comprising polyester polyols (NCO reactive compound, paragraph 0034), at least one polyisocyante (paragraph 0034), and an indicator dye having at least one Xanthene skeleton (paragraph 0012).  The Examiner notes that reference to Morris teaches dyes identical to that of the instant claims, thus the properties of the dye with respect to color change would be identical to that recited in the claims.
For claim 17, Morris teaches the indicator system in a curable composition (paragraph 0033).
For claim 18, Morris teaches the indicator system applied to polyethylene terephthalate (paragraph 0025).
For claim 19, Morris teaches the indicator dye having a fluoran skeleton (paragraph 0012).
For claim 20, Morris teaches the polyisocyanate prepared from cycloaliphatic materials (paragraph 0034).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798